DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Scott Gray (Reg. 48,891) on 09/22/2021.

The application has been amended in order to correct dependence of dependent claim 10 being improper dependent on cancelled claim 14 to depend on dependent claim 13 as follows: 

10. (currently amended) The method of Claim 13 .
Allowable Subject Matter
s 1-13 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1 is allowed because the closest prior art of record, Anderson et al. US2016/0084813, Farah US2017/0109395, Bruns et al. US10,188037 and Blank et al. US2014/0277960, either in singularly or in combination fails to anticipate or render obvious the limitations of: a mass flow meter communicatively connected to a computer based data processing system, and structured and operable to generate mass data related to a mass of plant product passed through the mass flow meter; a temperature of the air that is one of adjacent the mass flow meter and within the mass flow meter; and a moisture sensor communicatively connected to the computer based data processing system, and structured and operable to determine a moisture of air that is one of adjacent the mass flow meter and within the mass flow meter, wherein the computer based data processing system is structured and operable to utilize the mass data, the air temperature and the air moisture to determine a yield of the plants from which the plant product was harvested, in combination with the limitations set forth by the claim.
Independent claim 8 is allowed because the closest prior art of record, Anderson et al. US2016/0084813, Farah US2017/0109395, Bruns et al. US10,188037 and Blank et al. US2014/0277960, either in singularly or in combination fails to anticipate or render obvious the limitations of determining, via a temperature sensor of a plant performance data system, a temperature of air that is one of adjacent a mass flow meter and within the mass flow meter; determining, via a moisture sensor of the plant performance data system, a moisture of the air that is one of adjacent the mass flow meter and within the 
Independent claim 19, is allowed because the closest prior art of record, Anderson et al. US2016/0084813, Farah US2017/0109395, Bruns et al. US10,188037 and Blank et al. US2014/0277960, either in singularly or in combination fails to anticipate or render obvious the limitations of: a mass flow meter structured and operable to generate mass data related to a mass of plant product passed through the mass flow meter; a temperature sensor structured and operable to determine a temperature of the air that is one of adjacent the mass flow meter and within the mass flow meter; and a moisture sensor structured and operable to determine a moisture of air that is one of adjacent the mass flow meter and within the mass flow meter, wherein the computer based data processing system is structured and operable to utilize the mass data, the air temperature and the air moisture to determine a yield of the plants from which the plant product was harvested, in combination with the limitations set forth by the claim.
The closest prior art of record:
Anderson et al. US2016/0084813 teaches a method and apparatus for yield estimation, and discloses a plant product performance data collection system for determining performance about groups of plants (see para. 0031, Fig. 1 where allocation system 20 is shown) said system comprising: a mass flow meter communicatively coupled to a computer based data processing system (see para. 0042, where yield sensor 28 comprises and impact plate sensor that detects impact of grain against a sensing plate or surface so as to measure mass flow rate of aggregated harvested grain by conveyor 44); a temperature sensor communicatively connected  to the computer based data processing system (para. 0161, 0165, where yield predictions for geo-referenced regions of a first portion of a field or at a first location, based on soil moisture data 1350, are given a greater weight as compared to canopy temperature data 1354, while the yield predictions for geo-referenced regions in a second portion of the field or second location, based upon soil moisture data 1350, are given a lesser weight as compared to canopy temperature data 1354); and a moisture sensor communicatively connected to the computer based data processing system, and communicate the moisture the computer based data processing system (para. 0161, 0165, where yield predictions for geo-referenced regions of a first portion of a field or at a first location, based on soil moisture data 1350, are given a greater weight as compared to canopy temperature data 1354, while the yield predictions for geo-referenced regions in a second portion of the field or second location, based upon soil moisture data 1350, are given a lesser weight as compared to canopy temperature data 1354), wherein the computer based data processing system is structured and operable to utilize the mass data, the temperature and moisture to determine a yield of the plants from which the plant product was harvested (para 0166, where multiple types of data to determine an aggregate yield allocation weighting, system 1320 automatically applies and selects the different weightings applied to the yield estimates from the multiple different types of pre-harvest weighting data for the geo-referenced regions).
Farah US2017/0109395 teaches a method and system for determining yield map data (see abstract), the system comprising yield sensors for harvester apparatus that send yield measurement data to the cab computer 115 or other devices within the system 130, wherein the yield monitor systems may utilize one or more remote sensors 112 to obtain grain moisture measurements in a combine or other harvester and transmit these measurements to the user via the cab computer 115 or other devices within the system 130 (see para. 0106).  Farah further teaches that other sensors such as moisture sensors, temperature sensors, grain moisture sensors, humidity sensors, can be used as examples of sensors 112 (see para. 0109, 0112, 0114) and a mass flow sensor mounted on the top of the harvester (see para. 0145).  
Bruns et al. US10,188037 teaches a method and apparatus for estimating yield, the apparatus comprising an aggregate yield measured by an aggregate yield sensor during a measurement interval and a second signal that indicates a plurality of geo-referenced regions across which a harvester has traveled prior to the measurement interval (see abstract). 
Blank et al. US2014/0277960 teaches a harvester to detect steady crop processing state (see abstract).  Blank teaches a system comprising a plurality of sensors such as: a mass flow sensor 178b, a grain moisture sensor 178c, a relative humidity sensor 178e, a temperature sensor 178f and a material moisture sensor 178g, wherein the relative humidity sensor 178e, the temperature sensor 178f and the 
The closest prior art However, Anderson, Farah, Bruns and Blank either in singularly or in combination do not disclose the system structured and operable to generate mass data related to a mass of plant product passed through the mass flow meter, a temperature sensor communicatively connected to the computer based data processing system structured and operable to determine a temperature of the air that is one of adjacent the mass flow meter within the mass flow meter; and a moisture sensor communicatively connected to the computer based data processing system , and structured and operable to determine a moisture of air that is one of adjacent the mass flow meter and within the mass flow meter and utilize the mass data, the air temperature and the air moisture to determine a yield of the plants from which the plant product was harvested, without the use of impermissible hindsight. 
Dependent claims 2-7 are allowed for the reasons explained above with respect to independent claim 1, from which they depend.
Dependent claims 8-13 and 16-18 are allowed for the reasons explained above with respect to independent claim 8, from which they depend.
Dependent claims 20-22 are allowed for the reasons explained above with respect to independent claim19, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864